DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:



TW 200814631A discloses depending on the degree of freedom measuring radio link communication resources, wherein the degree of freedom is a minimum unit of resources available for communication.
United States Patent Application Publication 2009/0022097 reveals a system for allocation of resources in a set X to a first cell and allocation of resources in a set Y to a second cell.  Both the first and the second cells are in a first zone but in different geographic neighborhoods.   The system comprising a logic unit for transmitting resource allocation data to at least one mobile communication terminal in the first zone, using a single frequency network message transmitted from all cells in the first zone that identifies a union of sets X and Y as resources allocated to all cells in the first zone.  A first mobile communication terminal in the first cell is notified that resources in the set X are designated for allocation to the first cell, in response to receiving a first non-single frequency network notification message. A second mobile communication terminal in the second cell is notified that resources in the set Y are designated for allocation to the second cell, in response to receiving a second non-single frequency network notification message.
United States Patent Application Publication 2021/0105788 divulges sidelink resources may be configured to a wireless device in any suitable manner. A wireless device may be pre-configured for sidelink, for example, pre-configured with sidelink resource information. Additionally or alternatively, a network may broadcast system information relating to a resource pool for sidelink. Additionally or alternatively, a network may configure a particular wireless device with a dedicated sidelink configuration. The configuration may identify sidelink resources to be used for sidelink operation (e.g., configure a sidelink band combination).
United States Patent Application Publication 2021/0385822 shows a wireless device may select for transmission one or more resource units from the resource pool. In the example resource pool, the wireless device selects resource unit (n,0) for sidelink transmission. The wireless device may further select periodic resource units in later portions of the resource pool, for example, resource unit (n+k,0), resource unit (n+2k,0), resource unit (n+3k,0), etc. The selection may be based on, for example, a determination that a transmission using resource unit (n,0) will not (or is not likely) to collide with a sidelink transmission of a wireless device that shares the sidelink resource pool. The determination may be based on, for example, behavior of other wireless devices that share the resource pool. For example, if no sidelink transmissions are detected in resource unit (n−k,0), then the wireless device may select resource unit (n,0), resource (n+k,0), etc. For example, if a sidelink transmission from another wireless device is detected in resource unit (n-k,1), then the wireless device may avoid selection of resource unit (n,1), resource (n+k,1), etc.
United States Patent Application Publication 2021/0127318 teaches downlink resource units (DL-RU) can be used to define a pool of one or more DL resources used for downlink communications. In embodiments, uplink resource units (UL-RU) can be used to define a pool of one or more UL resources used for uplink communications. In embodiments, signaling resource units (S-RU) can be used to define a pool of one or more resource units that are used for control signaling transmissions. Peer to peer resource units (P2P-RU) can be used to define a pool of one or more resources used for P2P communications. A geographic zone can be considered the smallest zone unit associated with a zone and a LOMA zone can be a single geographic zone or multiple adjacent geographic zones.
The prior art of record does not disclose or make obvious the claimed while in a first zone of the geographic zones, transmitting a control transmission reserving a first data transmission wireless resource unit for use by the apparatus for sidelink (SL) data communication while in the first zone, the control transmission performed using one of the control transmission wireless resource units corresponding to the first zone.  The first data transmission wireless resource unit is selected from a pool of data transmission wireless resource units, each member of the pool of data transmission wireless resource units being available for use across a contiguous plurality of the set of geographic zones. The  different members of the pool of data transmission wireless resource units are concurrently usable regardless of geographic zone.  Incorporated in a method and apparatus which receiving an indication of a set of geographic zones and a set of control transmission wireless resource units.  For each one of the geographic zones, a corresponding one or more of the control transmission wireless resource units is specified for use while in said one of the geographic zones.  Following determining that reservation of the first data transmission wireless resource unit in the defined geographic zone is successful, using the first data transmission wireless resource unit for SL data communication while in the defined geographic zone.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861. The examiner can normally be reached Monday - Friday 12 noon to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. CUMMING
Primary Examiner
Art Unit 2645



/WILLIAM D CUMMING/Primary Examiner, Art Unit 2645